DETAILED ACTION
Claims 1-18 are pending before the Office for review.
In the response filed February 25, 2022:
Claim 18 is newly added. 
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.
 
Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 30, 2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over ONISHI et al (U.S. Patent Application Publication 2015/0344738) in view of WANG et al (U.S. Patent 7,820,068).
With regards to claims 1 and 18,
Onishi does not explicitly disclose wherein the composition comprises a poly (amino acid) and/or a salt thereof.
Wang discloses a method of polishing a substrate, the method comprising contact the substrate with a polishing composition wherein the substrate comprises cobalt (Col. 4 lines 38-46) and the polishing composition has a pH in the range of 0.5 to 13 (Col. 10 lines 66- Col. 11 lines 3) and comprises a poly(amino acid) and/or salts thereof (Col. 7 lines 45- Col. 8 line 4).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Onishi to include the poly amino acid as rendered obvious by Wang because the reference of Wang teaches that such active chemical binds to the metal (Col. 7 lines 45-48) and is capable of removing layer of metal atoms from the metal substrate (Col. 6 lines 47-52).
With regards to claims 2 and 3, the modified teachings of Onishi renders obvious wherein the inorganic particles are colloidal inorganic particles wherein the colloidal inorganic particles are silica particles (Onishi Paragraph [0058]).
With regards to claims 4 and 5, the modified teachings of Onishi renders obvious wherein the poly (amino acid) is poly (aspartic acid), poly (glutamic acid), pol (lysine), an aspartic acid- glutamic acid copolymer, an aspartic acid –lysine copolymer or a glutamic acid-lysine copolymer, or a salt thereof, or a mixture there (Wang Col 7 line 45- Col. 8 line 4 discloses a polyamine acid such as poly aspartic acid including salt of polyaspartic acid preferable sodium salt of polyaspartic acid).
With regards to claim 6, the modified teachings of Onishi discloses wherein the poly(amino acid) such as a sodium salt of polyaspartic acid may be present in amounts 
With regards to claim 7, the modified teachings of Onishi renders obvious wherein the at least one amino acid comprises glycine, alanine, leucine, valine, cysteine, serine or proline, or a salt thereof (Onishi Paragraph [0037]).
With regards to claim 8, the modified teachings of Onishi renders obvious wherein a total amount of the at least one amino acid is in a range of 0.1-10 mass% (Onishi Paragraph [0040]) which overlaps Applicant’s claimed amount of a range of 0.1 to 2.25 wt% based on a total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claims 9 and 10, the modified teachings of Onishi renders obvious wherein the at least one oxidizer comprises a peroxide wherein the at least one oxidizer is hydrogen peroxide (Onishi Paragraph [0065]).
With regards to claim 12, Onishi renders obvious a process of manufacturing a semiconductor device, the process comprising polishing a substrate comprising (i) cobalt and/or (ii) a cobalt alloy (Paragraphs [0013], [0021]), in the presence of a chemical mechanical polishing composition comprising (A) colloidal silica particles in a 
Onishi does not explicitly disclose wherein the composition comprises a poly (amino acid) and/or a salt thereof selected from the group consisting of poly (aspartic acid), poly (glutamic acid), pol (lysine), an aspartic acid- glutamic acid copolymer, an aspartic acid –lysine copolymer or a glutamic acid-lysine copolymer, in a total amount of 0.003 to 0.15 wt% based on the total weight of the chemical mechanical polishing composition 
Wang discloses a method of polishing a substrate, the method comprising contact the substrate with a polishing composition wherein the substrate comprises cobalt (Col. 4 lines 38-46) and the polishing composition has a pH in the range of 0.5 to 13 (Col. 10 lines 66- Col. 11 lines 3) and comprises a poly(amino acid) and/or salts thereof (Col. 7 lines 45- Col. 8 line 4); wherein the poly (amino acid) is poly (aspartic acid), poly (glutamic acid), pol (lysine), an aspartic acid- glutamic acid copolymer, an aspartic acid –lysine copolymer or a glutamic acid-lysine copolymer, or a salt thereof, or a mixture there (Wang Col 7 line 45- Col. 8 line 4 discloses a polyamine acid such as poly aspartic acid including salt of polyaspartic acid preferable sodium salt of polyaspartic acid) and wherein the poly(amino acid) such as a sodium salt of polyaspartic acid may be present in amounts such as about 0.01% to about 12% by weight (Wang Col. 12 lines 24-25) which overlaps Applicant’s claimed amount wherein a total amount of the poly(amino acid) is in a range of 0.003 to 0.15 wt% based on a total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
It would have been prima facie
With regards to claim 15, the modified teachings of Onishi renders obvious wherein the poly(amino acid) or salt thereof is poly(aspartic acid) or a salt thereof (Wang Col 7 line 45- Col. 8 line 4 discloses a polyamine acid such as poly aspartic acid including salt of polyaspartic acid preferable sodium salt of polyaspartic acid).
With regards to claim 16, the modified teachings of Onishi renders obvious wherein the amino acid or salt thereof is valine (Onishi Paragraph [0037]).
With regards to claim 17, the modified teachings of Onishi discloses where in colloidal silica has average primary particle size of 10nm or more and 70 nm or less (Onishi Paragraph [0061]) and an average secondary particle size of preferably 250nm or less (Onishi Paragraph [0062]) rendering wherein the colloidal silica particles have an average primary particle size (d1 of 35nm and an average secondary particle size (d) of 75nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)

Claims 1-10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over SHI et al (U.S. Patent Application Publication 2016/0027657) in view of WANG et al (U.S. Patent 7,820,068).
With regards to claims 1 and 18, Shi renders obvious a method of polishing a substrate, the method comprising contacting the substrate with a chemical mechanical polishing composition, wherein the substrate comprises cobalt and/or a cobalt alloy (Paragraph [0143]), and wherein the chemical mechanical polishing composition has a pH of about 2 to 12, preferably 7 to 9 (Paragraph [0123]) which overlaps Applicant’s 
Shi does not explicitly disclose wherein the composition comprises a poly (amino acid) and/or a salt thereof.
Wang discloses a method of polishing a substrate, the method comprising contact the substrate with a polishing composition wherein the substrate comprises cobalt (Col. 4 lines 38-46) and the polishing composition has a pH in the range of 0.5 to 13 (Col. 10 lines 66- Col. 11 lines 3) and comprises a poly(amino acid) and/or salts thereof (Col. 7 lines 45- Col. 8 line 4).
It would have been prima facie
With regards to claims 2 and 3, the modified teachings of Shi renders obvious wherein the inorganic particles are colloidal inorganic particles wherein the colloidal inorganic particles are silica particles (Shi Paragraph [0147]).
With regards to claims 4 and 5, the modified teachings of Shi renders obvious wherein the poly (amino acid) is poly (aspartic acid), poly (glutamic acid), pol (lysine), an aspartic acid- glutamic acid copolymer, an aspartic acid –lysine copolymer or a glutamic acid-lysine copolymer, or a salt thereof, or a mixture there (Wang Col 7 line 45- Col. 8 line 4 discloses a polyamine acid such as poly aspartic acid including salt of polyaspartic acid preferable sodium salt of polyaspartic acid).
With regards to claim 6, the modified teachings of Shi discloses wherein the poly(amino acid) such as a sodium salt of polyaspartic acid may be present in amounts such as about 0.01% to about 12% by weight (Wang Col. 12 lines 24-25) which overlaps Applicant’s claimed amount wherein a total amount of the poly(amino acid) is in a range of 0.003 to 0.1 wt% based on a total weight of the chemical mechanical polishing composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 7, the modified teachings of Shi renders obvious wherein the at least one amino acid comprises glycine, alanine, leucine, valine, cysteine, serine or proline, or a salt thereof (Shi Paragraphs [0151]-[0153]).
With regards to claim 8, the modified teachings of Shi renders obvious wherein a total amount of the at least one amino acid is in a range of 0.05-10 wt% (Shi Paragraph [0154]) which overlaps Applicant’s claimed amount of a range of 0.1 to 2.25 
With regards to claims 9 and 10, the modified teachings of Shi renders obvious wherein the at least one oxidizer comprises a peroxide wherein the at least one oxidizer is hydrogen peroxide (Shi Paragraph [0155]).
With regards to claim 12, Shi renders obvious a process of manufacturing a semiconductor device, the process comprising polishing a substrate comprising (i) cobalt and/or (ii) a cobalt alloy (Paragraph [0143]), in the presence of a chemical mechanical polishing composition comprising (A) colloidal silica particles in a total amount of about 0.005-25 wt% (Paragraphs [0147]-[0149]) which overlaps Applicant’s claimed amount of 0.01 to 3 wt% based on a total weight of the chemical mechanical polishing composition; (C) at least one amino acid wherein the at least one amino acid comprises glycine, alanine, leucine, valine, cysteine, serine or proline, or a salt thereof (Paragraphs [0151]-[0153]), wherein a total amount of the at least one amino acid is in a range of 0.05-10 wt% (Paragraph [0154) which overlaps Applicant’s claimed amount of a range of 0.2 to 0.9 wt% based on a total weight of the chemical mechanical polishing composition; (D) hydrogen peroxide in a total amount of 0.1-10% by mass (Paragraphs [0155]-[0156]) which overlaps Applicant’s claimed amount of 0.2 to 2 wt% based on the total weight of the chemical mechanical polishing composition and (E) an aqueous medium (Paragraph [0101], [0168]) wherein the chemical mechanical polishing composition has a pH from about 2 to about 12, preferably from 7 to 9 (Paragraph 
Shi does not explicitly disclose wherein the composition comprises a poly (amino acid) and/or a salt thereof selected from the group consisting of poly (aspartic acid), poly (glutamic acid), pol (lysine), an aspartic acid- glutamic acid copolymer, an aspartic acid –lysine copolymer or a glutamic acid-lysine copolymer, in a total amount of 0.003 to 0.15 wt% based on the total weight of the chemical mechanical polishing composition 
Wang discloses a method of polishing a substrate, the method comprising contact the substrate with a polishing composition wherein the substrate comprises cobalt (Col. 4 lines 38-46) and the polishing composition has a pH in the range of 0.5 to 13 (Col. 10 lines 66- Col. 11 lines 3) and comprises a poly(amino acid) and/or salts thereof (Col. 7 lines 45- Col. 8 line 4); wherein the poly (amino acid) is poly (aspartic acid), poly (glutamic acid), pol (lysine), an aspartic acid- glutamic acid copolymer, an aspartic acid –lysine copolymer or a glutamic acid-lysine copolymer, or a salt thereof, or a mixture there (Wang Col 7 line 45- Col. 8 line 4 discloses a polyamine acid such as poly aspartic acid including salt of polyaspartic acid preferable sodium salt of polyaspartic acid) and wherein the poly(amino acid) such as a sodium salt of polyaspartic acid may be present in amounts such as about 0.01% to about 12% by weight (Wang Col. 12 lines 24-25) which overlaps Applicant’s claimed amount wherein a total amount of the poly(amino acid) is in a range of 0.003 to 0.15 wt% based on a total weight of the chemical mechanical polishing composition. In the case where the 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Shi to include the poly amino acid as rendered obvious by Wang because the reference of Wang teaches that such active chemical binds to the metal (Col. 7 lines 45-48) and is capable of removing layer of metal atoms from the metal substrate (Col. 6 lines 47-52).
With regards to claim 13, the modified teaching of Shi renders obvious wherein the static etch rate of the cobalt  is low (Shi Paragraph [0145]) wherein the static etch rate is < 5.5 Å/min (Shi Paragraph [0213]) which overlaps Applicant’s rate of less than 100 Å/min. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 14, the modified teachings of Shi renders obvious wherein a material removal rate of cobalt is in amounts greater than 1000 Å/min (Shi Table 5) which renders obvious wherein the removal rate is in a range of 300 to 6000 Å/min. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I) MPEP 2144.05(I)
With regards to claim 15, the modified teachings of Shi renders obvious wherein the poly(amino acid) or salt thereof is poly(aspartic acid) or a salt thereof discloses a polyamine acid such as poly aspartic acid including salt of polyaspartic acid preferable sodium salt of polyaspartic acid).
With regards to claim 16, the modified teachings of Shi renders obvious wherein the amino acid or salt thereof is valine (Shi Paragraph [0151]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over SHI et al (U.S. Patent Application Publication 2016/0027657) in view of WANG et al (U.S. Patent 7,820,068), as applied to claims 1-10, 12-16 and 18, in further view of ONISHI et al (U.S. Patent Application Publication 2015/0344738).
With regards to claim 17, the modified teachings of Shi renders obvious the limitations of claim 12 as previously discussed. In addition the modified teachings of Shi discloses wherein the colloidal silica particles have a particle size ranging from 5nm to 500nm (Shi Paragraph [0148]).
However the modified teachings of Shi do not explicitly disclose wherein the colloidal silica particles have an average primary particle size (d1) of 35 nm and an average secondary particle size (d2) of 75 nm.
Onishi discloses a method of polishing a substrate comprising cobalt (Paragraphs [0013], [0021]) using a polishing composition comprising colloidal silica wherein the colloidal silica has average primary particle size of 10nm or more and 70 nm or less (Paragraph [0061]) and an average secondary particle size of preferably 250nm or less (Paragraph [0062]) rendering wherein the colloidal silica particles have an average primary particle size (d1 of 35nm and an average secondary particle size (d) of 75nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified teachings of Shi to include the colloidal silica comprising an average primary particle size and an average secondary particle size as rendered obvious by Onishi because the reference of Onishi teaches that such particle sizes allows for a polished surface with fewer defects, less dishing and fewer scratches on the polished surface. (Paragraph [0061]-[0062]).

Response to Arguments
Applicant’s arguments, see pages 6-8 if Applicant’s response, filed February 25, 2022, with respect to the rejection(s) of claim(s) 1-11 and 12-17 under 103 have been fully considered and are persuasive. In particular, Applicant’s Lauter Declaration filed February 25, 2022 and arguments have overcome the rejection of record.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WANG et al (U.S. Patent 7,820,068).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713